Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-20 are pending and claims 9, 11, and 13 are withdrawn. 
Election/Restrictions
Claims 9, 11, and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/09/2021 as well as the phone call to Brent Johnson on 1/5/2022 clarifying that the species election was for species A.
Applicant’s election without traverse of invention I in the reply filed on 12/09/2021 is acknowledged, and their election of species A in the phone call on 1/5/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1-2, 4-8, 10, 12, 14-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Villeneuve (U.S. 2021/0113873)
With respect to claims 1 and 14-16, Villeneuve discloses an air mover device for use in firefighting (title and figure 1), comprising: an air mover unit (blower 110) to produce a selected volume and velocity of a discharged airstream therefrom (air produced by blower 110); a transmission for speed control coupled to said air mover unit for control of the volume and velocity of the discharged airstream (paragraph 0083, a motor controlled by the user and noted being variable speed); an air mover driver connected to the air mover unit to provide power to said air mover unit (power supply of said motor); a first air rudder communicating with said discharged airstream to selectively and controllably direct the discharged airstream in a lateral direction (figure 11, the #130s which control exiting air laterally from the device, i.e. the one on each side of the device); a second air rudder communicating with said discharged airstream to selectively and controllably direct the discharged airstream in a vertical direction (figure 11, the #130s which control air flow vertically (the one on the top and bottom of the device)) ; and a sparger unit (140) communicating with said discharged air stream that injects a suppressant or retardant into the discharged air stream (paragraph 0095 notes it being a fire fighting foam added in).
With respect to claims 2 and 17, Villeneuve discloses a protective screen located at an inlet of the air mover unit (see in figure 3b and 3c, at air inlet 121).
With respect to claims 4 and 19, Villeneuve discloses said air mover driver is controlled locally or remotely (paragraph 0083 discloses the user adjusting the blower, figure 2 discloses controls on the side of the vehicle understood as being “local” to the device).
With respect to claim 5, Villeneuve discloses a speed of the air mover unit is controlled locally or remotely to establish a range of air flow volumes and air velocities to address varying fire situations 
With respect to claims 6 and 20, Villeneuve discloses at least one air rudder is controlled locally or remotely to direct an airstream laterally left to right and right to left (as the two noted rudders (being the flaps 130) on the right and left move right and left to control the air flow, the control understood as being locally done at the controls seen in figure 2 utilizing the system shown in figure 11, see paragraph 0083, by controlling the actuator 200, paragraph 0111).
With respect to claim 7, Villeneuve discloses at least one air rudder is controlled locally or remotely to direct an airstream vertically up and down and down and up (the noted top and bottom of the rudders (flaps 13) which move up and down and are controlled in the same manner as disclosed in the above rejection of claim 6).
With respect to claim 8, Villeneuve discloses a platform secured to and arranged to support said air mover device (as seen in figures 4 and 5).
With respect to claim 10, Villeneuve discloses said sparger unit includes a sparger pump (parargraph 0112) that is controlled to provide varying output pressures (parargraph 0087 from 175 to 250 psi) to thereby control through-flow restrictions output flow rates of the aerosolized suppressant or retardants from a sparger unit (as the pump controls the fluid that are then supplied to the nozzles).
With respect to claim 12, Villeneuve discloses associated instrumentation can be monitored locally and/or remotely (as seen in figure 2, there are controls on the side of the truck which monitor the system as are known (i.e. gauges showing the data of the system)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 3 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Villeneuve in view of Bailey (U.S. 4,057,105).
With respect to claims 3 and 18, Villeneuve disclose the protective screen, but fails to disclose has a self-cleaning function and comprises a plurality of rollers driven by a motor.
Bailey, figures 1-4, discloses a fan with its protective screen at 10, with a noted roller configuration of 14-16 and a motor 1 and 18, with a noted Mobius strip that allows for unwanted material to be removed and reduce pressure loss through the system (abstract). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cleaning device of Bailey, with its various rollers, motor, and strip into that of Villeneuve to clean off its screen area, allowing for the screen to stay clear of debris and prevent any unwanted pressure loss by covering up the air intake.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752